Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment filed 9/16/2021.
Claims 1-27 are pending. Claims 15-23 have been withdrawn. Claims 26 and 27 have been amended.

Election/Restrictions
Applicant's election with traverse of invention Group I, Species I (FIG. 6), and Species A (FIG. 4) in the reply filed on 9/16/2021 is acknowledged.  The traversal is on the ground(s) that the species are not independent and there is no serious burden (Remark, pages 11-12). 
More specifically, Applicant argue Species I-V are not independent because they share a common feature that each of the two isolation deposits contains part of a gate finger (Remark, page 11).  This is not found persuasive because while each of Species I-V pertain to a device that include gate fingers in trench structures and isolation deposits in trench structures, the details in which the gate fingers and isolation deposits are distinct among the species. In particular, Species I (e.g. FIG. 6) directs to a structure that includes three trenches formed to the same depth in the semiconductor substrate, wherein (see FIGs. 4-5) at least the two outer trenches 408,412,508,512 contain both the isolation deposits 434,436,518,522 and gate fingers 428,432,534,538 in the same trenches. Species II (e.g. FIG. 7) directs to a structure that includes three trenches with the center trench formed deeper than the two outer trenches in the semiconductor substrate, wherein at least the two outer trenches contain both the isolation deposits and gate fingers in the same trenches. Species III (e.g. FIG. 9) directs to a structure that includes four trenches formed in the semiconductor substrate, the two outer trenches 922,928 are formed deeper in the semiconductor substrate and are filled only with isolation four trenches formed in the semiconductor substrate, the two outer trenches 1022,1028 are formed shallower in the semiconductor substrate and are filled only with isolation deposits 1014,1016, while the two deeper inner trenches 1024,1026 separately formed into the semiconductor substrate are filled with gate fingers 1038. Species V (e.g. FIG. 11) directs to a structure that includes four trenches formed in the semiconductor substrate, the two outer trenches are formed shallower in the semiconductor substrate and are filled only with isolation deposits, while the two deeper inner trenches separately formed into the semiconductor substrate are filled with gate fingers and further contains an isolation implant 1140 at the bottom of deeper inner trenches. Based on the current records, these features are not obvious variants. Therefore, Species I-V are independent and distinct for at least the reason that each pertains to a separate structure containing distinct features as identified above.
Applicant further argues there is no serious search burden for Species I-V (Remark, page 11). This is not persuasive because search burden exist for at least the reason that each distinct features of the species needed to be separately searched by constructing separate search queries. E.g. Species I would require search queries that cover the equal depth trenches wherein at least two outer trenches are filled with both isolation deposits and gate fingers; Species II would require search queries that cover the differential depth trenches wherein at least two outer trenches are filled with both isolation deposits and gate fingers; Species III would require search queries that cover isolation trenches deeper than and separate from gate finger trenches; Species IV would require search queries that cover isolation trenches shallower than and separate from gate finger trenches; Species V would require search queries that cover isolation trenches shallower than and separate from gate finger trenches that further include an isolation implant at the bottom of deeper gate finger trenches.
.  This is not found persuasive because while Species A and B both pertain to a device that include gate fingers contained in the same trench structures as isolation deposits, the arrangement details of the gate fingers in the trench structures are distinct between the species. In particular, Species A (e.g. FIG. 4) pertains specifically to a structure where the center trench 410 contains only the gate finger 430 and the two outer trenches 408,424 contains both isolation deposits 434,436 and gate fingers 428,432, wherein each gate fingers 428,430,432 has planar sidewall profile on both sides. Species B (e.g. FIG. 5) pertains specifically to a structure where all three trenches 508,510,512 include both isolation deposits 518,520,522 and gate fingers 534,536,538, and the outer gate fingers 534,538 further include contoured outer side walls and planar inner side walls. Based on the current records, these features are not obvious variants. Therefore, Species A and B are independent and distinct for at least the reason that each pertains to a separate structure containing distinct features as identified above.
Applicant further argues there is no serious search burden for Species A and B (Remark, page 12). This is not persuasive because search burden exist for at least the reason that each distinct features of the species needed to be separately searched by constructing separate search queries. E.g. Species A would require search queries that cover three trench structures wherein only the two outer trenches contains both gate fingers and isolation deposits while the center trench structure contains only the gate finger, and each gate fingers having planar sidewalls; Species B would require search queries that covers three trench structures each including both isolation deposits and gate fingers, and wherein the outer gate fingers have contoured outer sidewalls.
The requirement is still deemed proper and is therefore made FINAL.

Claim 5 reciting “the gate dielectric layer has a first thickness along the two bottom portions, a second thickness along the top portion, and a third thickness along each of the plurality of sidewall portions, the first thickness and the second thickness being greater than the third thickness” pertains to a feature of non-elected Species III (FIG. 9) wherein the non-uniform thickness is due to the crystalline orientation along the surfaces the trench in which the gate dielectric layer is deposited (see ¶ 89). Such feature is not disclosed for the elected Species I (FIG. 6) and Species A (FIG. 4) because in the elected embodiment, the gate trench are formed within dielectric layer of the STI, and thus would not contain the different crystalline orientation that results in the differences in the gate dielectric thickness as disclosed. Therefore, claim 5 pertains to a nonelected species.
Claim 9 recites the depth of the inner trench structures in which the gate fingers are formed are deeper than the depth of the outer trench structures. Such feature is shown in FIGs. 10-11 corresponding to Species IV and V respectively, where the inner trenches are formed separately into the semiconductor substrate and is formed to penetrate deeper than the outer isolation trenches. Since the elected Species I (FIG. 6) and Species A (FIG. 4) describe the gate fingers to be embedded within the a portion of the isolation filled trenches, the depth of the gate fingers would not penetrate further than the depth of the isolation trenches. Therefore, claim 9 pertains to a nonelected species. Claims 10 and 11 dependent on claim 9 pertain to nonelected species for the same reasons as claim 9. 
Therefore, only claims 1-4, 6-8, 12-14 and 24-27 are encompassed by the elected Group I, Species I, and Species A. 
Claims 5, 9-11, and 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention and Species, there being no allowable generic 

Claim Interpretation
Applicant alleges claim 1 is generic to Specie I and Species A (FIG. 4) in the remark filed 9/16/2021 (pages 11-12). To that extent, the limitations in claim 1 is interpreted to be commensurate in scope with elected species as shown in FIG. 4, as best understood. As such, while claim 1 recite “two outer trench structures formed in the semiconductor substrate” and “two inner trench structures formed in the semiconductor substrate”, the inner trench structures are understood to be a portion of the outer trench structures that are occupied by the gate fingers. I.e. the two inner trench structures correspond to the spaces that are contained within the outer trench structure 408,412 in which gate fingers 428,432 are extended. The “two inner trench structures” claimed, as best understood, and are not required to be formed in regions of the semiconductor substrate separate from the “two outer trench structures”.

Claim Objections
Claim 26 is objected to because of the following informalities:  
In claim 26, the recitation to “gate dialectic layer” should be more appropriately “gate dielectric layer”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-4, 6-8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “the nonplanar structure extending in a longitudinal direction along a channel width direction of the transistor” and “an electron channel extends along the plurality of sidewall portions of the nonplanar structure in a channel width plane perpendicular to the longitudinal direction” renders the claim indefinite because the contradicting claim limitations renders it unclear if the channel width is parallel or perpendicular to the extending direction of the nonplanar structure. According to Applicant’ disclosure, the nonplanar structure 414,416 “each extend in a longitudinal direction … corresponding to a channel length of the electron channel” (see ¶ 42). Therefore, it is unclear what is meant by the nonplanar structure extending in a longitudinal direction along a channel width direction. As best understood, the limitation is considered to recite the nonplanar structure has a lateral dimension, e.g. width, along the channel width direction, and the extension direction of the nonplanar structure is not required to be along the same direction as the channel width.
Furthermore, claim 1 reciting “two outer trench structures formed in the semiconductor substrate” and “two inner trench structures formed in the semiconductor substrate” renders the claim indefinite because it is unclear if the inner trench structures are formed in the semiconductor substrate to be separated from the “two outer trench structures”. As claim 1 is alleged to be generic to the elected species as shown in FIG. 4, there are no inner trench structures formed in regions of the semiconductor substrate separate from the “two outer trench structures”. In fact, the two gate fingers 428,432 extend into a region of the outer trench 
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 13, 14, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyu US 2006/0084195 A1. 

    PNG
    media_image1.png
    391
    418
    media_image1.png
    Greyscale

In re claim 1, Lyu discloses (e.g. FIGs. 1-4) an image sensor, comprising:
a photodiode 110a disposed in a semiconductor substrate 100; and 

a nonplanar structure 106 disposed in the semiconductor substrate 100, the nonplanar structure 106 being bounded by “two outer trench structures 102 formed in the semiconductor substrate 100”, the nonplanar structure 106 “extending in a longitudinal direction along a channel width direction of the transistor” (as best understood, channel 106 has a lateral extent along the channel width direction as shown in FIG. 4E) and between a source 160 and a drain 132 of the transistor Rx in the semiconductor substrate 100, wherein the nonplanar structure 106 comprises a plurality of sidewall portions 106a,160b; 
two isolation deposits 102, each being disposed within one of the two outer trench structures formed in the semiconductor substrate 100; 
a gate dielectric layer 136 disposed on the nonplanar structure 106 of the semiconductor substrate 100; and 
a gate 130 disposed on the gate dielectric layer 136 and comprising a planar gate 130c and two fingers 130a,130b, each of the two fingers 130a,130b extending into one of “two inner trench structures (space in which 130a,130b are disposed) formed in the semiconductor substrate 100” between the nonplanar structure 106 and a respective one of the two outer trench structures 102 (see FIG. 4E), 
wherein an electron channel C4-C6 extends along the plurality of sidewall portions 106a,106b of the nonplanar structure 106 in “a channel width plane perpendicular to the longitudinal direction” (FIG. 4E) between the source 160 and the drain 132 of the transistor Rx in the semiconductor substrate 100 (FIG. 4A).  

In re claim 6, Lyu discloses (e.g. FIGs. 4A, 4E) wherein the nonplanar structure 106 of the semiconductor substrate 100 has a length that is less than or equal to a length of the gate 130.  

In re claim 8, Lyu discloses (e.g. FIG. 4E) wherein the gate 130 is partially disposed over the two isolation deposits 102.  

In re claim 13, Lyu discloses (e.g. FIGs. 4A-4E) wherein the each of the two outer trench structures 102 is a shallow isolation trench structure configured to isolate the photodiode 11a from the transistor Rx (¶ 42). 

In re claim 14, Lyu discloses (e.g. FIG. 4E) the transistor Rx is a source follower transistor, a row select transistor, or a reset transistor (¶ 75).  

In re claim 24, Lyu discloses (e.g. FIGs. 1-4) an image sensor, comprising:
a photodiode 110a disposed in a semiconductor substrate 100; 
a first shallow trench isolation structure 102 (left in FIG. 4E) disposed in the semiconductor substrate 100 adjacent to the photodiode 110a; 
a second shallow trench isolation structure 102 (right in FIG. 4E) disposed in the semiconductor substrate 100 adjacent to the first shallow trench isolation structure 102 (left); and 
a transistor Rx, Dx, Sx (¶ 75) having a planar gate 130c and at least two vertical gate electrodes 130a,130b disposed between the first shallow trench isolation structure 102 (left) and the second shallow trench isolation structure 102 (right); 
wherein the planar gate 130c of the transistor Rx is formed on a gate dielectric layer 136 formed on a first (top) side surface of the semiconductor substrate 100 and extending along the first (top) side surface of the semiconductor substrate 100 between the first shallow trench isolation structure 102 (left) and the second shallow trench isolation structure 102 (right) (see FIG. 4E); 


In re claim 25, Lyu discloses (e.g. FIG. 4E) wherein the planar gate 130c extends along the first (top) side surface to have at least a portion thereof formed on the first shallow trench isolation structure 102 (left) and the second shallow trench isolation structure 102 (right).  

In re claim 26, Lyu discloses (e.g. FIG. 4E) wherein the two vertical gate electrodes 130a,130b comprise a first vertical gate electrode 130a and a second vertical gate electrode 130b, wherein the image sensor further comprises: 
a first trench (space in which 130a is disposed) disposed between the first shallow trench isolation structure 102 (left) and the second shallow trench isolation structure 102 (right) and adjacent to the first shallow trench isolation structure 102 (left), the gate dielectric layer 136 extending into the first trench (space where 130a is located) covering a bottom and an inner sidewall 106a of the first trench away from the first shallow trench isolation structure 102 (left), the first vertical gate electrode 130a extending from the planar gate 130c into the first trench and on the gate dielectric layer 136; and 
a second trench (space in which 130b is disposed) disposed between the first shallow trench isolation structure 102 (left) and the second shallow trench isolation structure 102 (right) and adjacent to the second shallow trench isolation structure 102 (right), the gate dielectric layer 136 extending into the second trench (space where 130b is located) covering a bottom and an inner sidewall 106b of the second trench away from the second shallow trench isolation structure 102 (right), the second vertical gate electrode 130b extending from the planar gate 130c into the second trench and on the gate dielectric layer 136.  

In re claim 27, Lyu discloses (e.g. FIGs. 4A, 4E) further comprising: 
a nonplanar structure 106 disposed in the semiconductor substrate 100, the nonplanar structure 106 being bounded by two vertical gate structures 130a,130b, the nonplanar structure 106 extending in a longitudinal direction (FIG. 4A) and between a source 160 and a drain 132 of the transistor Rx in the semiconductor substrate 100, wherein the nonplanar structure 106 comprises a plurality of sidewall portions 106a,106b; and 
wherein an electron channel C4-C6 extends along the plurality of sidewall portions 106a,106b of the nonplanar structure 106 in a channel width plane (FIG. 4E) perpendicular to the longitudinal direction (FIG. 4A) between the source 160 and the drain 132 of the transistor Rx in the semiconductor substrate 100.


Claims 1-4, 6-8, 13, 14, and 24-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. US 2021/0210534 A1 (Chen).

    PNG
    media_image2.png
    240
    433
    media_image2.png
    Greyscale

In re claim 1, as best understood, Chen discloses (e.g. FIGs. 1A-1C, 3 & 5) an image sensor, comprising:
a photodiode 302 disposed in a semiconductor substrate 102; and 
a transistor 504,506,510 operatively coupled to the photodiode 302, the transistor 504,506,510 comprising (having transistor structure 101 shown in FIGs. 1A-C, ¶ 44): 
two outer trench structures 104 formed in the semiconductor substrate 102”, the nonplanar structure 114 “extending in a longitudinal direction along a channel width direction of the transistor 101” (as best understood, 114 having a lateral dimension along the channel width direction as shown in FIG. 1A) and between a source 116 and a drain 118 of the transistor 101 in the semiconductor substrate 102, wherein the nonplanar structure 114 comprises a plurality of sidewall portions (two sidewalls, see FIG. 1A); 
two isolation deposits 104, each being disposed within one of the two outer trench structures 104 formed in the semiconductor substrate 102; 
a gate dielectric layer 110 disposed on the nonplanar structure 114 of the semiconductor substrate 102; and 
a gate 108 disposed on the gate dielectric layer 110 and comprising a planar gate 108a and two fingers 108b,108c, each of the two fingers 108b,108c extending into one of “two inner trench structures (space in which 108b,108c are formed) formed in the semiconductor substrate 102” between the nonplanar structure 114 and a respective one of the two outer trench structures 104 (see FIG. 1A), 
wherein an electron channel 114 extends along the plurality of sidewall portions of the nonplanar structure (see FIG. 1A) in “a channel width plane perpendicular to the longitudinal direction” between the source 116 and the drain 118 of the transistor 101 in the semiconductor substrate 102.  

In re claim 2, Chen discloses (e.g. FIG. 1A) wherein the electron channel 114 extends along at least two bottom portions of the nonplanar structure (below gates 108b,108c) and a top portion of the nonplanar structure (top channel region below 108a between 108b,108c).  

3, ¶ 30), each of the plurality of sidewall portions (along sides of 108b,108c) has a sidewall height H (d2-, ¶ 30) , and the top portion (top channel region between 108b,108c) has a top width T (d1, ¶ 30), and the electron channel 114 has an effective channel width of at least 2B+2H+T (2d-3+2d2+d1).  

In re claim 4, Chen discloses (e.g. FIG. 1A) wherein the effective channel width (2d-3+2d2+d1) exceeds a planar gate width of the planar gate 108a (¶ 33), wherein at least a portion of the planar gate 108a is formed on the two outer trench structures 104.  

In re claim 6, Chen discloses (e.g. FIGs. 1A, 1C) wherein the nonplanar structure 114 of the semiconductor substrate has a length that is less than or equal to a length of the gate 108a.  

In re claim 7, Chen discloses (e.g. FIG. 1A) wherein each of the plurality of sidewall portions (along 108b,108c) are oblique to each of the two bottom portions (bottoms of 108b,108c). ¶ 63

In re claim 8, Chen discloses (e.g. FIG. 1A) wherein the gate 108 is partially disposed over the two isolation deposits 104.  

In re claim 13, Chen discloses (e.g. FIGs. 1A-1C, 3 & 5) wherein the each of the two outer trench structures 104 is a shallow isolation trench structure 104 configured to isolate the photodiode 302 from the transistor 504,506,510 (¶ 20,44). 



In re claim 24, Chen discloses (e.g. FIGs. 1A-1C, 3, & 5) an image sensor, comprising:
a photodiode 302 disposed in a semiconductor substrate 102; 
a first shallow trench isolation structure 104 (left) disposed in the semiconductor substrate 102 adjacent to the photodiode 302; 
a second shallow trench isolation structure 104 (right) disposed in the semiconductor substrate 102 adjacent to the first shallow trench isolation structure 104 (left); and 
a transistor 504,506,510 (having transistor structure 101 shown in FIGs. 1A-C, ¶ 44) having a planar gate 108a and at least two vertical gate electrodes 108b,108c disposed between the first shallow trench isolation structure 104 (left) and the second shallow trench isolation structure 104 (right); 
wherein the planar gate 108a of the transistor 101 is formed on a gate dielectric layer 110 formed on a first (top) side surface of the semiconductor substrate 102 and extending along the first (top) side surface of the semiconductor substrate 102 between the first shallow trench isolation structure 104 and the second shallow trench isolation structure 104 (see FIG. 1A, 1C); 
wherein each of the two vertical gate electrodes 108b,108c is disposed to extend from the planar gate 108a into the semiconductor substrate 102 and adjacent to one of the first shallow trench isolation structure 104 (left) and the second shallow trench isolation structure 104 (right).  

In re claim 25, Chen discloses (e.g. FIG. 1A) wherein the planar gate 108a extends along the first (top) side surface to have at least a portion thereof formed on the first shallow trench isolation structure 104 (left) and the second shallow trench isolation structure 104 (right).  

In re claim 26, Chen discloses (e.g. FIG. 1A) wherein the two vertical gate electrodes 108b,108c comprise a first vertical gate electrode 108b and a second vertical gate electrode 108c, wherein the image sensor further comprises: 
a first trench (space in which 108b is disposed) disposed between the first shallow trench isolation structure 104 (left) and the second shallow trench isolation structure 104 (right) and adjacent to the first shallow trench isolation structure 104 (left), the gate dielectric layer 110 extending into the first trench (space next to left STI 104) covering a bottom and an inner sidewall of the first trench away from the first shallow trench isolation structure 104 (left), the first vertical gate electrode 108b extending from the planar gate 108a into the first trench and on the gate dielectric layer 110; and 
a second trench (space in which 108c is disposed) disposed between the first shallow trench isolation structure 104 (left) and the second shallow trench isolation structure 104 (right) and adjacent to the second shallow trench isolation structure 104 (right), the gate dielectric layer 110 extending into the second trench (space next to right STI 104) covering a bottom and an inner sidewall of the second trench away from the second shallow trench isolation structure 104 (right), the second vertical gate electrode 108c extending from the planar gate 108a into the second trench and on the gate dielectric layer 110.  

In re claim 27, Chen discloses (e.g. FIGs. 1A-1C) further comprising: 
a nonplanar structure 114 disposed in the semiconductor substrate 102, the nonplanar structure 114 being bounded by two vertical gate structures 108b,108c, the nonplanar structure 114 extending in a longitudinal direction (FIG. 1C) and between a source 116 and a drain 118 of the transistor 101 in the semiconductor substrate 102, wherein the nonplanar structure 114 comprises a plurality of sidewall portions (two sidewalls shown in FIG. 1A); and 
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above.
In re claim 12, Chen discloses (e.g. FIG. 1A) wherein the two outer trench structures 104 of the semiconductor substrate 102 each have a depth d2 ranging from approximately 1 nm to 1µm (¶ 30) which overlaps the claimed range of between 0.10µm and 0.20µm. Chen further discloses the depth d2 can be other values. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Chen’s outer trench structures 104 to have a depth of 0.10 µm to 0.20 µm for desired device isolation characteristics and depending on substrate thickness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lyu as applied to claim 1 above.
In re claim 12, Lyu discloses (e.g. FIG. 4E) wherein the two outer trench structures 102 of the semiconductor substrate 102 each have a depth of 0.4 µm (¶ 53). Although Lyu does not explicitly disclose the depth is between 0.10µm and 0.20µm, the claimed range would be obvious in order to form STI trenches to desired depth for desired device isolation characteristics and depending on substrate thickness. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei et al. US 2018/0166481 A1 teaches (FIG. 1A) a gate structure for an image sensor, wherein the gate structure comprises gate fingers that extend into a part of the isolation structure 120,130.
Yanagita et al. US 2013/0140442 A1 teaches (FIG. 8A-8B) a gate structure for CMOS imager comprising gate fingers 62B-2,62B-3,62B-4 that extends into the STI 65 and substrate 61. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815